April 17, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
  BOSSCORP, INC., FRED M. TRESCA, HBC INVSETMENTS LLC, WHITLEY
    PARTNERS, LTD., A. DUNCAN GRAY, M. RICHARD WARNER, NILS
JOHANSSON, ALBERT R. DOWDEN, HENRY L. CHANG, PRINCE ZACHARIAH,
 MORGAN INTERESTS LLC, KEVIN O. KAMMERER, ROBERT M. ANDERSON,
           AND BOSS ENTERPRISES GROUP, LLC, Appellants

NO. 14-11-00439-CV                        V.

DONEGAL, INC., KESTREL CAPITAL L.P., CONTINENTAL ENERGY SERVICES
LLC, BARRETT L. WEBSTER, PATRICK J. KELLY, and STEPHEN M. SCHUSTER,
                                   Appellees
                             ____________________
     This cause, an appeal from the judgment in favor of appellees, Donegal, Inc.,
Kestrel Capital L.P., and Continental Energy Services LLC, signed April 26, 2011, was
heard on the transcript of the record. We have inspected the record and find the trial
court erred in staying arbitration as to appellees Kestrel Capital L.P. and Continental
Energy Services LLC. We therefore order that the portions of the judgment that stay
arbitration as to appellees Kestrel Capital L.P. and Continental Energy Services LLC are
REVERSED and ordered severed and REMANDED for proceedings in accordance with
this court’s opinion.
       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.
       We order Kestrel Capital L.P. and Continental Energy Services LLC, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.